EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Specification
The new title was received on 16 May 2022.  This title is acceptable.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive unit comprising, inter alia, the passive element being arranged to be driven and moved relative to the active element by said oscillating movements; the passive element comprises contact areas, each contact area being arranged to be in contact with a respective contact element; wherein a pre-stress element is arranged to exert a relative force between the active element and passive element, whereby each contact area is pressed against the respective contact element with a pre-stress force that has a component that is normal to the reference plane.
Claims 2-15 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 16 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive unit comprising, inter alia, the passive element being arranged to be driven and moved relative to the active element by said oscillating movements, the passive element comprises contact areas, each contact area being arranged to be in contact with a respective contact element; wherein the resonator comprises a bearing element arranged to contact the contact element at a third contact area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





21 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837